—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Martin, J.), rendered February 22, 1996, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant was properly stopped after the police observed him drive through a red light. Contrary to the defendant’s contention, the police were justified in detaining and arresting him based on the information available prior to his arrest (see, People v Chase, 85 NY2d 493; People v Colucci, 268 AD2d 531; People v Legette, 244 AD2d 505).
The defendant’s contention that he was denied the effective *258assistance of counsel is without merit (see, People v Benevento, 91 NY2d 708). O’Brien, J. P., Goldstein, Florio and McGinity, JJ., concur.